SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1378
CA 13-00854
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF SUBURBAN PARK DEVELOPMENT
ASSOCIATION, LLC, PETITIONER-APPELLANT,

                     V                                              ORDER

TOWN OF MANLIUS, TOWN OF MANLIUS PLANNING BOARD,
FREDERICK GILBERT, DONALD CROSSETT, RICHARD
ROSSETTI, ANN KELLY, TOM BYRNES, SUSAN MOLISKI
AND JOSEPH LUPIA, JR., RESPONDENTS-RESPONDENTS.


LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL LONGSTREET OF COUNSEL), FOR
PETITIONER-APPELLANT.

HARRIS BEACH PLLC, PITTSFORD (SVETLANA K. IVY OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered
February 5, 2013 in a proceeding pursuant to CPLR article 78. The
judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   December 27, 2013                       Frances E. Cafarell
                                                   Clerk of the Court